                  Case 1:17-cv-02742-TNM Document 40 Filed 12/04/18 Page 1 of 3



                                                THE UNITED STATES DISTRICT COURT
                                                  FOR THE DISTRICT OF COLUMBIA

                                             )
PHYSICIANS FOR SOCIAL
                                             )
RESPONSIBILITY, et al.,
                                             )
                                             )
                            Plaintiffs,
                                             )
                                             )                        Case No. 1:17-cv-02742-TNM
        v.
                                             )
                                             )
ANDREW WHEELER, Acting Administrator,
                                             )
U.S. Environmental Protection Agency, in his
                                             )
official capacity,1
                                             )
                                             )
                            Defendant.
                                             )

                            PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY2

              On November 27, 2018, the U.S. Supreme Court issued a unanimous decision in

Weyerhaeuser Co. v. U.S. Fish and Wildlife Service, No. 17-71 (U.S. Nov. 27, 2018), which is

relevant to the core issue in this case of whether the challenged action is committed to agency

discretion by law.

              First, the Court reaffirmed the strong presumption in favor of judicial review of agency

action and the narrowness of the exception for matters committed to agency discretion by law.

Slip Op. 11-12. It recognized, as it has in the past, that this exception to judicial review is in

tension with the Administrative Procedure Act’s command to the courts to set aside agency

action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” Id. (quoting 5 U.S.C. § 706(2)(A)). It noted that a court “could never determine that an

agency abused its discretion if all matters committed to agency discretion were unreviewable.”

                                                            
1
  Pursuant to Fed. R. Civ. P. 25(d), Acting Administrator Wheeler is automatically substituted as
the Defendant in this action.
2
  Plaintiffs are Physicians for Social Responsibility, National Hispanic Medical Association,
International Society for Children’s Health and the Environment, Joe Árvai, Edward Lawrence
Avol, and Robyn Wilson.
                  Case 1:17-cv-02742-TNM Document 40 Filed 12/04/18 Page 2 of 3



Id. The Court explained that courts “routine[ly]” review under the APA whether an agency

properly justified a discretionary determination under factors made relevant by statute. Id.

              Second, applying these principles, the Court held that Weyerhaeuser’s challenge to the

Government’s decision not to exclude areas from a critical habitat designation was reviewable

under the APA. Id. at 14. Although the decision was “certainly” discretionary, Weyerhaeuser

was entitled to review of its claim that “the agency did not appropriately consider all of the

relevant factors that the statute sets forth to guide the agency in its exercise of its discretion.” Id.

That is the essence of the claims raised in Counts III and IV of the amended complaint in this

case, which allege that EPA’s decision is arbitrary and capricious under the statutory standards

furnished by the Federal Advisory Committee Act and its implementing regulations (Count III)

and statutes that establish and define membership requirements for EPA scientific advisory

committees (Count IV).3 And while Counts I and II of the amended complaint primarily allege

that EPA acted in excess of statutory authority and in violation of statutory and regulatory

requirements governing conflicts of interest in the executive branch—which EPA has no

discretion to do—Weyerhaeuser demonstrates that review is also available of whether EPA

arbitrarily and capriciously exercised any discretion that remains to it under federal ethics law.

Dated: December 4, 2018

Respectfully submitted,

    /s/ Susan Kraham (w/permission)                                /s/ Patti Goldman
    Susan Kraham (D.C. Bar No. NY0170)                             Patti Goldman (D.C. Bar No. 398565)
    Michael Burger                                                 Earthjustice
    Columbia Environmental Law Clinic                              705 Second Avenue
    Morningside Heights Legal Services                             Suite 203
    435 W. 116th St.                                               Seattle, WA 98104
    New York, NY 10027                                             206-343-7340

                                                            
3
  Count III also alleges that the Directive is contrary to the Federal Advisory Committee Act and
its implementing regulations.
                                                               2
 
           Case 1:17-cv-02742-TNM Document 40 Filed 12/04/18 Page 3 of 3



    212-854-4500                                   pgoldman@earthjustice.org
    skraha@law.columbia.edu
    mburger@law.columbia.org                       Neil Gormley (D.C. Bar No. 1008462)
                                                   Tosh Sagar (D.D.C. Bar No. D00497; CA Bar
    Attorneys for Joe Árvai and Robyn Wilson       No. 286822)
                                                   Earthjustice
                                                   1625 Massachusetts Avenue, N.W.
                                                   Suite 702
                                                   Washington, D.C. 20036
                                                   202-667-4500
                                                   ngormley@earthustice.org
                                                   tsagar@earthjustice.org


                                                   Attorneys for Physicians for Social
                                                   Responsibility, National Hispanic Medical
                                                   Association, International Society for
                                                   Children’s Health and the Environment, and
                                                   Edward Lawrence Avol




                                               3
 
